


110 HR 2273 IH: To amend the Federal Food, Drug, and Cosmetic Act to

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2273
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mr. Hinchey (for
			 himself, Mr. Stupak, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide for the deposit in the general fund of the Treasury of fees that are
		  collected from manufacturers of drugs and devices under chapter VII of such
		  Act, to terminate the authority of the Food and Drug Administration to
		  negotiate with the manufacturers on particular uses of the fees, to establish a
		  Center for Postmarket Drug Safety and Effectiveness, to establish additional
		  authorities to ensure the safe and effective use of drugs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Food and
			 Drug Administration Improvement Act of 2007.
		2.Fees paid by
			 manufacturers to Food and Drug Administration; deposit in general fund of
			 Treasury; direct spending
			(a)In
			 generalSubchapter C of
			 chapter VII of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379f et
			 seq.) is amended by adding at the end the following part:
				
					5Modifications
				regarding user-fee programs
						740A.Deposit of fees
				in general fund of Treasury; direct spending
							(a)Deposit in
				general fundNotwithstanding
				any other provision of this Act related to the collection of fees related to
				drugs, devices, or animal drugs, all such fees collected under this Act shall
				be deposited in the general fund of the Treasury.
							(b)Direct
				spending
								(1)In
				generalNotwithstanding any
				other provision of this Act related to the collection of such fees, amounts are
				available to the Secretary for obligation in accordance with the
				following:
									(A)
				The amount authorized to be
				appropriated under this Act for fees related to drugs is, to the extent
				described in section 736(g)(2)(A)(ii) (as in effect on September 30, 2007),
				available to the Secretary for obligation solely for the process for the review
				of human drug applications (within the meaning given to such term in section
				735, as in effect on September 30, 2007).
									(B)The amount authorized to be appropriated
				under this Act for fees related to devices is, to the extent described in
				section 738(h)(2)(A)(ii) (as in effect on September 30, 2007), available to the
				Secretary for obligation solely for the process for the review of device
				applications (within the meaning given to such terms in section 737, as in
				effect on September 30, 2007).
									(C)The amount authorized to be appropriated
				under this Act for fees related to animal drugs is, to the extent described in
				section 740(g)(2)(A)(ii) (as in effect on September 30, 2007), available to the
				Secretary for obligation solely for the process for the review of animal drug
				applications (within the meaning given to such terms in section 739, as in
				effect on September 30, 2007).
									(2)List of
				mandatory appropriationsThe
				program of spending established in paragraph (1) shall be considered
				entitlement authority within the meaning of section 250(17) of the Balanced
				Budget and Emergency Deficit Control Act of 1985.
								740B.Termination of
				authority for negotiations with manufacturers on use of fees
							(a)In
				generalWith respect to persons from whom fees related to drugs,
				devices, or animal drugs are collected under this Act and notwithstanding any
				other provision of this Act related to the collection of such fees:
								(1)On and after the
				date of the enactment of the Food and Drug Administration Improvement Act of
				2007:
									(A)The Secretary may
				not enter into agreements with such persons on particular uses of the fees,
				including agreements on priorities, performance goals, or other commitments
				relating to—
										(i)review times for
				human drug applications or supplements (within the meaning given to such terms
				in section 735, as in effect on September 30, 2007);
										(ii)review times for premarket applications,
				premarket reports, premarket notification submissions, or supplements (within
				the meaning given to such terms in section 737, as in effect on September 30,
				2007); or
										(iii)review times for
				animal drug applications or supplements (within the meaning given to such terms
				in section 739, as in effect on September 30, 2007).
										(B)The Secretary may
				not otherwise negotiate understandings with such persons on particular uses of
				the fees.
									(2)On and after October 1, 2007:
									(A)Any such agreement
				or understanding that was in effect on the day before the date of the Food and
				Drug Administration Improvement Act of 2007 is terminated, including agreements
				or understandings pursuant to letters referred to in section 502(4) of Public
				Law 107–188 (116 Stat. 688), section 101(3) of Public Law 107–250 (116 Stat.
				1589), and section 2(3) of Public Law 108–130 (117 Stat. 1361).
									(B)The Secretary is
				relieved of responsibility for meeting any particular goals concerning such
				review times that were established in such letters.
									(b)Rules of
				constructionSubsection (a) may not be construed—
								(1)
				as affecting the responsibility of the Secretary to work toward
				the general goal of administering this Act efficiently, including the review of
				applications, reports, supplements and other submissions referred to in
				subsection (a)(1)(A); or
								(2)as terminating requirements for the
				collection of fees under any other provision of this
				Act.
								.
			(b)ApplicabilitySection
			 740A of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a) of
			 this section, applies with respect to fiscal year 2008 and subsequent fiscal
			 years.
			3.Establishment of
			 Center for Postmarket Drug Safety and Effectiveness
			(a)In generalChapter V
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended
			 by inserting after section 505B the following sections:
				
					505C.Center for
				Postmarket Drug Safety and Effectiveness
						(a)EstablishmentNot later than 180 days after the date of
				the enactment of the Food and Drug Administration Improvement Act of 2007, the
				Secretary shall establish within the Food and Drug Administration a center to
				be known as the Center for Postmarket Drug Safety and Effectiveness (referred
				to in this section as the Center), which shall be headed by a
				director appointed by the Secretary (without regard to the delegation to the
				Commissioner of Food and Drugs under section 903(d)(2)). The Center shall be
				established as a separate center at the organizational level immediately below
				the Office of the Commissioner. The Director of the Center shall report
				directly to the Commissioner.
						(b)Duties
							(1)In
				generalThe Director of the Center shall have the principal
				responsibility within the Food and Drug Administration, below the Office of the
				Commissioner, for assisting the Commissioner in regulating approved drugs,
				other than with respect to section 501. Such assistance includes assistance
				with the following:
								(A)Administering
				enforcement authorities under chapter III, including civil penalties under
				section 303(f).
								(B)Administering
				section 502.
								(C)Administering
				requirements for studies that were required as conditions for the approval of
				applications under section 505 (which studies are conducted after such
				approval).
								(D)Administering
				authorities under sections 505D and 505E.
								(E)Monitoring approved
				drugs to determine whether there are any issues regarding safety and
				effectiveness.
								(F)With respect to
				issues identified under subparagraph (E), taking action under the provisions
				referred to in subparagraphs (A) through (D), including as appropriate the
				following:
									(i)Establishing requirements for advertising
				under section 502(n).
									(ii)Establishing requirements for modifications
				in labeling under section 502(x), including the specification of a date by
				which the modifications are required to be made.
									(iii)Withdrawing the approval of drugs under
				section 505(e).
									(iv)Requiring reports
				under section 505(k) on clinical experience with approved drugs, including
				reports on the number of individuals using the drugs as indicated by sales of
				the drugs at retail and reports on information possessed by manufacturers on
				usage of the drugs.
									(v)Requiring notifications under section
				505D(a)(1) to eliminate unreasonable risks of substantial harm to the public
				health.
									(vi)Establishing
				restrictions under section 505D(a)(2) to ensure the safe use of approved drugs,
				including requirements for—
										(I)the specific
				manner of obtaining the informed consent of patients to undergo treatment with
				the drugs;
										(II)providing
				education to physicians;
										(III)providing
				education to patients; and
										(IV)the establishment
				of risk-management plans by manufacturers.
										(vii)Requiring the
				conduct of studies under section 505E.
									(2)TransfersThe
				Secretary shall transfer to the Center all responsibilities for the matters
				referred to in paragraph (1) that, on the day before the date of the enactment
				of the Food and Drug Administration Improvement Act of 2007, were vested in the
				Center for Drug Evaluation and Research and the Center for Biologics Evaluation
				and Research.
							(c)Interactions
				with other centers
							(1)ConsultationThe
				Director of the Center shall carry out this section in consultation with the
				Directors of the Centers referred to in subsection (b)(2).
							(2)Access to
				informationThe Secretary shall ensure that the Director of the
				Center has full access to all information possessed by the Food and Drug
				Administration that relates to the safety and effectiveness of approved drugs,
				including information possessed by the Centers referred to in subsection
				(b)(2).
							(d)DefinitionFor
				purposes of this section, the term approved drug means a drug
				for which an approved application under section 505 is in effect or for which a
				biologics license under section 351 of the Public Health Service Act is in
				effect.
						(e)FundingFor
				the purpose of carrying out this section, the Secretary shall make available
				for a fiscal year, from the amount appropriated for the Food and Drug
				Administration for such year, the following amount, as applicable to such
				year:
							(1)For fiscal year
				2008, $100,000,000.
							(2)For fiscal year
				2009, $125,000,000.
							(3)For fiscal year
				2010, $150,000,000.
							(4)For fiscal year
				2011, $175,000,000.
							(5)For fiscal year
				2012, $200,000,000.
							505D.Certain
				postmarket authorities
						(a)In
				generalEffective on and
				after the date of the enactment of the Food and Drug Administration Improvement
				Act of 2007, the Secretary has with respect to approved drugs the same
				authorities as the Secretary has with respect to devices under the following
				provisions:
							(1)Section 518(a)
				(relating to notifications to eliminate an unreasonable risk of substantial
				harm to the public health).
							(2)Section
				520(e)(1)(B) (relating to restrictions on sale, distribution, or use).
							(3)Section 520(h)
				(relating to making available to the public summaries of information respecting
				safety and effectiveness).
							(b)DefinitionFor purposes of this section, the term
				approved drug has the meaning given such term in section
				505C(d).
						505E.Postmarket studies
				regarding safety of drugs
						(a)Phase 4
				studiesThe Secretary may require that the manufacturer of an
				approved drug conduct one or more studies to confirm or refute an empirical or
				theoretical hypothesis of a significant safety issue with the drug (whether
				raised with respect to the product directly or with respect to the class of the
				product) that has been identified pursuant to—
							(1)the MedWatch
				postmarket surveillance system;
							(2)a clinical or
				epidemiological study;
							(3)the scientific
				literature;
							(4)a foreign
				government that regulates drugs or devices;
							(5)an international
				organization concerned with the safety or effectiveness of drugs or devices;
				or
							(6)such other sources
				as the Secretary determines to be appropriate.
							(b)Approval of
				protocol; timeframeA study under subsection (a) shall be
				conducted in accordance with a protocol approved by the Secretary. In requiring
				such a study, the Secretary shall specify a timeframe for completing the
				study.
						(c)Public
				disclosure
							(1)Internet
				siteNotwithstanding section 506B, the Secretary shall maintain
				on the Internet site of the Food and Drug Administration a database that
				provides information on each study required under subsection (a), including a
				description of and the reason for the study, the required completion date, and
				whether the study has been completed. The Secretary shall update the database
				not less frequently than once each quarter.
							(2)Federal
				registerNot later than 30
				days after first establishing the database under paragraph (1), the Secretary
				shall, with respect to studies required under subsection (a), publish in the
				Federal Register the same information as is included in such database as of the
				date of such publication. Thereafter, the Secretary shall publish in the
				Federal Register, not less frequently than once each quarter, updates that
				reflect the updates made under paragraph (1).
							(d)DefinitionFor purposes of this section, the term
				approved drug has the meaning given such term in section
				505C(d).
						.
			(b)Certain
			 studies
				(1)In
			 generalWith respect to section 505E(c) of the Federal Food,
			 Drug, and Cosmetic Act (as added by subsection (a) of this section), each study
			 described in paragraph (2) is deemed to be a study to which such section
			 applies.
				(2)Relevant
			 studiesFor purposes of paragraph (1), a study described in this
			 paragraph is a study that—
					(A)relates to the
			 safety or effectiveness of a drug;
					(B)was in progress as
			 of the date of the enactment of this Act; and
					(C)was conducted
			 pursuant to an agreement that, on or after January 1, 2003, was entered into
			 with the Secretary of Health and Human Services, acting through the
			 Commissioner of Food and Drugs.
					4.Order regarding
			 postmarket labelingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by
			 adding at the end the following:
			
				(y)If it is a drug
				and the Secretary determines that its labeling fails to provide information,
				including specific wording, required by the Secretary by order on the basis
				that the information is necessary to ensure its safe and effective
				use.
				.
		5.Additional
			 enforcement provisions
			(a)Postmarket
			 authoritiesSection 502 of the Federal Food, Drug, and Cosmetic
			 Act, as amended by section 4 of this Act, is amended by adding at the end the
			 following:
				
					(y)If it is a drug with respect to which
				there is a failure to comply with any requirement under section 505D or
				505E.
					.
			(b)Civil penalties
			 for violations of requirements relating to drugsSection 303(f) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 333(f)) is amended—
				(1)by redesignating
			 paragraphs (3) through (5) as paragraphs (4) through (6), respectively;
				(2)by inserting after
			 paragraph (2) the following paragraph:
					
						(3)Any person who violates a requirement of
				this Act which relates to drugs shall be liable to the United States for a
				civil penalty in an amount not exceeding $50,000 per day for each such
				violation, not to exceed $50,000,000 for all such violations adjudicated in a
				single
				proceeding.
						;
				(3)in paragraph (4)
			 (as so redesignated) by striking paragraph (1) or (2) each place
			 such term appears and inserting paragraph (1), (2), or
			 (3);
				(4)in paragraph (5) (as so redesignated), by
			 striking paragraph (3)(A) and inserting paragraph
			 (4)(A); and
				(5)in paragraph (6)
			 (as so redesignated), by striking paragraph (4) each place such
			 term appears and inserting paragraph (5).
				6.Preemption
			(a)In
			 generalWith respect to the
			 issue of whether a provision of chapter V of the Federal Food, Drug, and
			 Cosmetic Act or of section 351 of the Public Health Service Act (or regulations
			 or orders under such a provision) supersedes the law of a State, the Secretary
			 of Health and Human Services (referred to in this section as the
			 Secretary) shall follow, without change, the interpretation that
			 was followed by the Food and Drug Administration in 1999, including the
			 interpretation that such Administration does not believe that the
			 evolution of state tort law will cause the development of standards that would
			 be at odds with the agency’s regulations and that such regulations
			 establish minimal standards but are not intended to preclude the
			 States from imposing additional requirements (63 FR 66384).
			(b)Product liability
			 casesIn the case of civil actions regarding product liability
			 that are brought in State courts against manufacturers of drugs or devices,
			 policies of the Secretary required under subsection (a) include the policy that
			 the Secretary cease intervening in such actions to argue any interpretation
			 contrary to such subsection.
			7.Additional
			 provisions
			(a)Requirements
			 regarding membership of advisory committeesSubchapter A of
			 chapter VII of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 371 et seq.)
			 is amended by adding at the end the following section:
				
					712.Requirements
				regarding membership of advisory committees
						(a)In
				generalNotwithstanding any
				other provision of law, the Secretary shall comply with the following with
				respect to any meeting of an advisory committee convened by the Secretary under
				this Act:
							(1)Not later than 30
				days before such meeting, the Secretary shall post on the Internet site of the
				Food and Drug Administration the agenda for the meeting and the tentative list
				of all proposed advisory committee members, together with a short biography of
				each such prospective member.
							(2)After compliance
				with paragraph (1), the Secretary shall provide the public not fewer than 20
				days to submit to the Secretary comments on the proposed membership of the
				advisory committee.
							(3)The Secretary
				shall consider the public comments to determine whether any adjustment to the
				roster of the advisory committee is necessary to make the committee fairly
				balanced.
							(4)Not later than
				three days before the start of the meeting, the Secretary shall post on such
				Internet site the final membership of the advisory committee.
							(b)Conflicts of
				interestNotwithstanding any
				other provision of law, a member of an advisory committee under this Act may
				not, with respect to service on such committee, be granted an exemption under
				section 208(b) of title 18, United States Code (relating to personal financial
				interests).
						(c)DefinitionsFor
				purposes of this section:
							(1)The term advisory committee
				has the same meaning given such term in section 3(2) of the Federal Advisory
				Committee Act.
							(2)The term
				fairly balanced has the same meaning as applies to such term
				under section 5(b)(2) of the Federal Advisory Committee
				Act.
							.
			(b)Certain uses of
			 approved drugsChapter IX of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 391 et seq.) is amended by
			 adding at the end the following section:
				
					910.Requirement
				regarding informed consent for certain treatmentsWith respect to the prescribing of a drug
				for a use not included in the approved labeling for the drug under section 505
				or under section 351 of the Public Health Service Act, the Secretary shall
				promulgate regulations requiring that, before prescribing the drug—
						(1)the physician
				inform the patient that the use for which the physician intends to prescribe
				the drug has not been approved by the Food and Drug Administration; and
						(2)the physician
				obtain from the patient an acknowledgment of such fact and the consent of the
				patient to use the drug for such use notwithstanding such
				fact.
						.
			
